DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 6-8, filed 1/10/2022, with respect to the amendments to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1; Glickman et al. U.S. PGPUB No. 2019/0008218 discloses a protective garment (“clothing or accessory for protection against ionizing radiation” [Abstract]), the garment comprising: a garment body configured to be worn on a portion of a wearer's body, the garment body comprising a neck collar 45 and a torso 
DeMeo et al. U.S. PGPUB No. 2005/0211930 discloses a protective garment, the garment comprising: a garment body 410 configured to be worn on a portion of a wearer's body, the garment body comprising at least one protective segment that extends entirely around a neck collar 418 and a torso region 414/415, wherein the 
Bloch, Jr. U.S. Patent No. 4,220,867 discloses a protective garment a protective garment, the garment comprising: a garment body 5 configured to be worn on a portion of a wearer's body (as illustrated in figure 1), the garment body comprising a neck collar ([Abstract]), the garment also comprising at least one protective segment 9 that extends around the neck collar, wherein the garment body comprises a multiple layer construction that includes a protective layer 9 and an outer layer 11, the protective layer being removably attached to the outer layer (The cloth covering… can be made as a removable item” [col. 2; lines 22-26]), wherein when worn by a wearer, the at least one protective segment is configured to prevent radiation exposure from x-rays to a portion of the wearer's body ([Abstract]), and wherein the neck collar extends continuously around a wearer's neck (as illustrated in figure 1). However, although the 
Reynolds U.S. PGPUB No. 2014/0367594 discloses a protective garment a protective garment, the garment comprising: a garment body configured to be worn on a portion of a wearer's body, the garment body comprising a neck collar14  and a torso region 22, the garment also comprising at least one protective segment 28 that extends around the neck collar and the torso region (as illustrated in figure 1), wherein the garment body comprises a multiple layer construction that includes a protective layer and an outer layer, the protective layer being removably attached to the outer layer (“the layers can be joined by sewing the periphery of the radiation resistant material 28 to the inside or the outside of fabric layer 26” [0023]), and wherein the neck collar extends continuously around a wearer's neck (as illustrated in figure 1). However, although Reynolds discloses that part of the neck collar is removably attached to the torso region (“Although the majority of collar 32 is attached to the upper extent of the gown, the distal ends of the collar 32 are detached and free” [0025]), there is no explicit disclosure that the neck collar itself is removably attached to the torso region.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, a protective garment comprising a neck collar that extends continuously around a wearer’s neck, and the neck collar is removably attached to a torso region of the garment; wherein the garment body comprises a protective layer removably attached to an outer layer that is open on a front side of a wearer’s body and extending continuously around a rear side of the wearer’s body.



Regarding dependent claims 2-17, 20, and 21; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JASON L MCCORMACK/Examiner, Art Unit 2881